United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Clearwater, FL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-1479
Issued: March 29, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On August 5, 2020 appellant filed a timely appeal from a July 30, 2020 merit decision of
the Office of Workers’ Compensation Programs. The Clerk of the Appellate Boards docketed the
appeal as No. 20-1479.
This case has previously been before the Board.1 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are set forth
below.
On October 11, 2017 appellant, then a 41-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on October 10, 2017 he injured his lower back as a result of an
automobile accident while in the performance of duty. After an initial denial, OWCP accepted the
claim by decision dated March 6, 2018 for lumbar and cervical strains, lumbar and cervical disc
displacement, and left ankle/foot strain and sprain.
On June 8, 2018 appellant filed a claim for a schedule award (Form CA-7). By decision
dated January 8, 2019, OWCP denied appellant’s schedule award claim, finding that he had not
reached maximum medical improvement (MMI).

1

Docket No. 19-0540 (issued August 8, 2019).

On January 11, 2019 appellant filed an appeal to the Board.
On January 14, 2019 appellant underwent OWCP-approved cervical procedures at C5-6
and C6-7 including arthrodesis, complete anterior cervical discectomy, anterior segmental spinal
instrumentation with insertion with spinal fixation, application of intervertebral biomechanical
devices, and application of bone autograft.
On June 17, 2019 appellant filed a claim for a schedule award (Form CA-7).
In a report dated July 2, 2019, Dr. Angelo Alves, a Board-certified neurologist, opined that
appellant had reached MMI and that he had permanent impairment of 10 percent for residual
cervical injury with a residual problem in the left upper extremity, status post cervical spine
surgery, 20 percent for chronic low back pain syndrome with disc herniations and signs of
radiculopathy, and 5 percent for bilateral carpal tunnel syndrome CTS. In a letter dated April 29,
2019, he advised that appellant suffered from significant bilateral CTS, associated with sorting
mail on a daily basis, and recommended that he reduce his activity to a minimum acceptable level.
By decision dated August 8, 2019, the Board affirmed OWCP’s January 8, 2019 decision,
finding that, as appellant had not established that he was at MMI, he had not met his burden of
proof to establish permanent impairment of a scheduled member of function of the body,
warranting a schedule award.
In a statement of accepted facts (SOAF) dated October 7, 2019, OWCP noted that on
January 11, 2019 appellant filed an occupational disease claim (Form CA-2) for carpal tunnel
syndrome.2 It also noted that he had filed a notice of recurrence (Form CA-2a) due to a cervical
pinched nerve.3
OWCP referred appellant to Dr. William Dinenberg, a Board-certified orthopedic surgeon,
for a second opinion regarding appellant’s entitlement to a schedule award. In a report dated
March 27, 2020, Dr. Dinenberg, diagnosed cervical and lumbar sprain, left foot sprain, and
cervical and lumbar disc bulges. He noted that he would need to obtain a new electromyogram/
nerve conduction velocity (EMG/NCV) study to render an impairment rating. In a supplemental
report dated June 4, 2020, Dr. Dinenberg opined that no impairment rating was appropriate for the
bilateral lower extremities, but that based on chronic left C7 radiculopathy with mild sensory
deficit and minimal loss of strength, he rendered 10 percent upper extremity impairment secondary
to C7 under the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides)4 and The Guides Newsletter, Rating Spinal Nerve
Extremity Impairment Using the Sixth Edition (July/August 2009) (The Guides Newsletter).
Dr. Dinenberg’s report was referred to Dr. Michael M. Katz, a Board-certified orthopedic surgeon
serving as an OWCP district medical adviser (DMA), who determined in a report dated June 25,
2020 that as Dr. Dinenberg found no objective motor/sensory deficits in the right upper extremity,
2

Appellant has a claim under OWCP File No. xxxxxx959 accepted for bilateral carpal tunnel syndrome. OWCP
File No. xxxxxx959 has not been administratively combined with the present claim.
3

Appellant’s Form CA-2a was converted to a new occupational disease claim, assigned OWCP File No.
xxxxxx617. OWCP No. xxxxxx617 has not been administratively combined with the present claim.
4

A.M.A., Guides (6th ed. 2009).

2

left lower extremity, or right lower extremity, there was no ratable impairment of any spinal nerve
and no ratable impairments for the accepted spinal conditions.
By decision dated July 30, 2020, OWCP denied appellant’s claim for a schedule award for
the right upper extremity and the bilateral lower extremities. It based its decision on the March 27
and June 4, 2020 reports of Dr. Dinenberg.5
The Board, having duly considered the matter, finds that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication depends on cross-referencing between files and where two or more injuries
occur to the same part of the body.6 For a full and fair adjudication of appellant’s schedule award
claim, the case shall be remanded for OWCP to administratively combine OWCP File No.
xxxxxx925 with OWCP File Nos. xxxxxx959 and xxxxxx617. Following this and other such
further development as deemed necessary, OWCP shall issue a de novo merit decision on
appellant’s schedule award claim for the right upper extremity and bilateral lower extremities.
IT IS HEREBY ORDERED THAT the July 30, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded to OWCP for further proceedings
consistent with this order of the Board.
Issued: March 29, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

OWCP noted that the impairment of the appellant’s left upper extremity would be addressed in a separate decision.

6
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

3

